Citation Nr: 1016339	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  02-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1976 
and from May 1978 to September 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a March 2006 decision, the Board denied the Veteran's 
claim of entitlement to a compensable rating for left ear 
hearing loss and she appealed the decision to the U.S. Court 
of Appeals For Veterans Claims (Court).  The Appellant, 
through her attorney, and the Secretary of Veterans Affairs 
submitted a Joint Motion for Remand.  In a July 2007 Order, 
the Court granted the motion, vacated the March 2006 Board 
decision, and remanded the case to the Board for further 
appellate review.

In December 2007, the Board remanded this case for further 
development.  

In February 2009, the Board again remanded this case to 
confirm the Veteran's correct address, to provide the Veteran 
with notice consistent with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), and for an audiometric examination.  The 
Board notes that the Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated that portion of the lower court 
decision that required notification of alternate diagnostic 
codes or potential daily life evidence.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).  In March 2009, 
prior to the Federal Circuit decision, VA sent the Veteran 
notice consistent with Vazquez-Flores v. Peake.  The Veteran 
was scheduled for and underwent a VA audiological examination 
in May 2009.  When it was determined that those results were 
unreliable, she was scheduled for and underwent a second VA 
audiological examination in October 2009.  Therefore, VA has 
substantially complied with those two requirements of the 
February 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The record does not indicate whether steps were taken to 
clarify the Veteran's current address.  However, as the 
Veteran appeared for both scheduled examinations and the now-
superfluous Vazquez-Flores v. Peake notice was not returned 
by the post office, thus there is no indication that the 
Veteran has been prejudiced by failure to comply with this 
remand instruction.


FINDINGS OF FACT

Audiometric testing shows the Veteran has level V hearing in 
the left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for left ear hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of her claim, the Veteran 
was provided VCAA notice in a November 2001 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate her claims and the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The record 
indicates that the Veteran received notice of these latter 
two elements in the February 2010 supplemental statement of 
the case.  Despite the inadequate notice provided to the 
Veteran on these elements, however, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Court has held that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Therefore, in order to establish entitlement to a higher 
disability evaluation, an audiometric examinations that align 
specifically with the requirements of 38 C.F.R. § 4.85 is 
required.  In this case, the Veteran has been afforded 
multiple examination of this sort.  Thus the record does not 
suggest that the Veteran was prejudiced by this untimely 
notice.  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, and 
statements of the Veteran, her friend, and her 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Analysis

In a March 1999 rating decision, service connection was 
granted for left ear hearing loss, evaluated as 
noncompensably (0 percent) disabling.  The Veteran is not 
service connected for right ear hearing loss.  In November 
2001, the Veteran filed a claim for an increased rating, 
stating that her hearing had gotten worse.

The Veteran has submitted the December 2001 statement of her 
roommate and the April 2009 statement of her friend, which 
discuss the severity of the Veteran's hearing loss.  
Unfortunately, the Board is unable to convert these lay 
statements to the necessary audiometric values for use with 
the applicable tables in 38 C.F.R. § 4.85.

On the authorized audiological evaluation in January 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
40
50
LEFT
40
35
35
45
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 in the left ear.  The 
average pure tone decibel loss of the left ear was 41.25 
(35+35+40+50 = 165; 165/4 = 41.25).

On the authorized audiological evaluation in June 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
50
60
LEFT
50
60
60
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
average pure tone decibel loss of the left ear was 62.5 
(60+60+65+65 = 250; 250/4 = 62.5).

On VA audiological evaluation in October 2009, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
60
60
LEFT
60
60
55
70
85

Speech recognition was 92 percent in the right ear and 96 
percent in the left ear.  The VA audiological examiner 
addressed the functional effect of the Veteran's hearing loss 
by noting that she would have significant difficulty 
communicating without the use of her hearing aids and even 
with the use of her hearing aids she has difficulty 
communicating when background noise is present.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 454-55 (2007).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  38 C.F.R. § 4.85(b).  

The Board acknowledges that the Veteran's hearing loss 
appears to be worsening, but, despite this decline, the 
Veteran's hearing does not yet warrant a compensable rating.  
Using the October 2009 results, which are most severe, with 
the percentage of discrimination of 96 and an average pure 
tone decibel loss of 67.5 (60+55+70+85 = 270; 270/4 = 67.5), 
the Roman Numerical designation level is "II" for the left 
ear.  Based on the Veteran's exceptional pattern of hearing 
impairment, her pure tone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more, the alternate Roman Numerical 
designation level of "V" is assigned under Table VIA.  38 
C.F.R. § 4.86.  Since the Veteran is not service connected 
for her right ear, a Roman Numerical designation level of 
"I" is assigned for that ear.  38 C.F.R. § 4.85(f).  Under 
Table VII, if the poorer ear is rated "V" and the better 
ear is rated "I," then a noncompensable (0 percent) rating 
is warranted.  See 38 C.F.R. § 4.85.  

In order to qualify for a compensable rating, the Veteran's 
left ear would need to be assigned "X," which would require 
a worsening of the puretone threshold by at least 30 decibels 
across the relevant frequencies; a decrease in speech 
recognition percentage of 62 percent; or some combination of 
significant decrease in both.  38 C.F.R. §§ 4.85, 4.86.  
Thus, the Board finds that the preponderance of the evidence 
against the assignment of a compensable evaluation for her 
service connected left ear hearing loss.  38 C.F.R. § 4.7.

Additionally, the Board finds that at no time during the 
pendency of this claim for an increased rating, including 
consideration of the one-year period before the claim was 
received has the Veteran's left ear hearing loss warranted a 
compensable evaluation; thus staged ratings are unnecessary.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent, or indeed 
any, periods of hospitalization because of the Veteran's 
service-connected left ear hearing loss.  The October 2009 VA 
examiner noted that the Veteran's left ear hearing loss had a 
significant effect on her occupation and elaborated to say 
that that she would have significant difficulty communicating 
without the use of her hearing aids and even with the use of 
her hearing aids she has difficulty communicating when 
background noise is present.  No actual interference with 
employment is indicated in the record.  Thus, the evidence of 
record does not reflect any factor which takes the Veteran 
outside of the norm, or which presents an exceptional case 
where the currently assigned noncompensable disability 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


